Dillon, J.
The plaintiff contends that Spaulding, the judgment debtor, had ho right to redeem from the sheriff’s sale, because, before the sale, he had parted with all of his interest in the land, and because, at the time he sought to redeem, he had no interest whatever in the real estate. In other words, it is claimed that Spaulding was a stranger to the land, and, therefore, not entitled to redeem from the sale thereof, under the judgment.
The question gives us no trouble. The statute expressly provides that the judgment debtor “may redeem at any time within one year from the day of sale.” Rev., §§ 3332, 3342, 3358.
The plaintiff ingeniously argues that after the sale the judgment ceased to be a debt against Spaulding, and that *399the plaintiff, in execution, could not call upon him to pay it again, it being discharged. The argument is not sound. If no sale of tbe land to Holland bad ever been made, tbe same argument could be used against tbe right of Spaulding to redeem. In tbe latter case Spaulding might redeem and save tbe land. In tbe case at bar, be has an equal interest in making tbe redemption, and thus prevent liability on bis covenants.
It is also argued that tbe right to redeem cannot be in both Holland and Spaulding, and that tbe conveyance to Holland operated to assign Spaulding’s right to redeem. This argument is also untenable. It does not follow that tbe right of redemption cannot be in both. Tbe true view is this: Spaulding, as tbe judgment debtor, certainly, where, as in the case at bar, be has conveyed with covenants, may, as such debtor, redeem.
His grantee, by virtue of bis conveyance, has such an interest in tbe property as would also entitle him to redeem.
Affirmed.